                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

LESLIE ANN MOMAN,                       )
                                        )
             Petitioner,                )
                                        )
       v.                               )     CASE NO. 3:16-CV-754-WKW
                                        )
UNITED STATES OF AMERICA,               )
                                        )
             Respondent.                )

                                    ORDER

      On October 3, 2018, the Magistrate Judge filed a Recommendation to which

no timely objections have been made. (Doc. # 12.) After an independent review of

the record and on consideration of the Recommendation, it is ORDERED that:

      1. The Recommendation of the Magistrate Judge (Doc. # 12) is ADOPTED;

      2. The motion under 28 U.S.C. § 2255 (Doc. # 1) is DENIED; and

      3. This case is DISMISSED WITH PREJUDICE.

      A separate Final Judgment will be entered.

      DONE this 29th day of October, 2018.

                                           /s/ W. Keith Watkins
                                 CHIEF UNITED STATES DISTRICT JUDGE
